 



Exhibit 10-K
CHANGE OF CONTROL AGREEMENT
BETWEEN
DANA CORPORATION
AND
PAUL E. MILLER
DATED MAY 3, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          SECTION   PAGE  
Recitals
    1  
1. OPERATION OF AGREEMENT; EMPLOYMENT AND TERM
    1  
2. POSITION AND DUTIES OF THE EXECUTIVE
    2  
(A) Position
    2  
(B) Duties
    3  
(C) Location Of Office
    3  
3. COMPENSATION
    3  
(A) Salary
    3  
(B) Additional Compensation
    4  
(C) Incentive, Stock And Savings Plans
    4  
(D) Retirement And Welfare Benefit Plans
    4  
(E) Expenses
    5  
(F) Fringe Benefits
    5  
(G) Office And Support Staff
    5  
(H) Vacation And Other Absences
    5  
(I) Benefits Shall Not Be Reduced Under Certain Circumstances
    5  
(J) Certain Retirement And Severance Definitions
    6  
4. TERMINATION OF EMPLOYMENT
    6  
(A) Death Or Disability
    6  
(B) Cause
    7  
(C) Good Reason
    8  
(D) Notice Of Termination
    9  
(E) Date Of Termination
    9  
5. OBLIGATIONS OF THE CORPORATION UPON TERMINATION
    10  
(A) Termination Other Than For Cause
    10  
(B) [intentionally left blank]
    12  
(C) Cause; Other Than For Good Reason
    12  
(D) Death Or Disability
    12  
(E) Resolution Of Disputes
    13  
(1) Right Of Election By Executive To Arbitrate Or Sue
    13  
(2) Third-Party Stakeholder
    13  
6. NON-EXCLUSIVITY OF RIGHTS
    14  
7. FULL SETTLEMENT
    14  
8. CERTAIN ADDITIONAL PAYMENTS BY THE CORPORATION
    14  
9. CONFIDENTIAL INFORMATION
    17  
10. COMPETITION
    18  
11. SUCCESSORS
    19  
12. CERTAIN DEFINITIONS
    19  
(A) Beneficiary
    19  
(B) Change Of Control
    19  
(C) Change Of Control Date
    21  
13. AMENDMENT OR MODIFICATION; WAIVER
    21  
14. MISCELLANEOUS
    21  
Exhibit A
       
Exhibit B
       

i



--------------------------------------------------------------------------------



 



DEFINED TERMS

          DEFINED TERMSA   SECTION   PAGE
Accounting Firm
  8(B)   15
Accrued Obligations
  5(A)(1)(c)   10
ACP
  3(B)   4
Affiliate
  2(A)(5)   2
Affiliated Companies
  3(A)   3
Agreement
  Introduction   1
Annual Base Salary
  3(A)   3
Annual Bonus
  3(B)   4
Beneficial Owner
  12(B)   21
Beneficiary
  12(A)   19
Board
  3(A)   3
Business Combination
  12(B)(3)   19
Cause
  4(B)   7
Change of Control
  12(B)   20
Change of Control Date
  12(C)   21
COC Employment Period
  1(B)   1
Code
  8(B)   16
Competition
  10(B)   18
Corporation
  Introduction   1
 
  14(E)   22
Date of Termination
  4(E)   9
Disability
  4(A)(2)   6
Disability Effective Date
  4(A)(2)   6
Exchange Act
  12(B)   21
Excise Tax
  8(F)(1)   17
Executive
  Introduction   1
Good Reason
  4(C)   8
Gross-Up Payment
  8(A)   14
 
       
Incumbent Board
  12(B)(2)   20
Notice of Termination
  4(D)   9
Other Benefits
  5(A)(5)   12
Parachute Value
  8(F)(2)   17
Payment
  8(F)(3)   17
 
       
Person
  12(B)   21
Prior Voting Securities
  12(B)(3)   20
Renewal Date
  1(D)   1
Safe Harbor Amount
  8(F)(4)   17

 

A   Each listed term is intended to include both the singular and plural form of
the term.

ii



--------------------------------------------------------------------------------



 



          DEFINED TERMS   SECTION   PAGE
Service
  3(J)(2)   6
Severance Compensation
  3(J)(1)   6
Short-Term Award
  3(B)   4
Spinoff
  12(B)   20
Subsidiary
  2(A)(5)   2
Terminal Date
  1(A)   1
Termination
  5(A)   10
Termination Period
  5(A)(2)   10
Underpayment
  8(B)   15
Value
  8(F)(5)   17

iii



--------------------------------------------------------------------------------



 



     THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”) made and entered into as
of this 3rd day of May, 2004, by and between DANA CORPORATION, a Virginia
corporation whose principal place of business is located at 4500 Dorr Street,
Toledo, Ohio (the “Corporation”), and Paul E. Miller (the “Executive”);
     WHEREAS, the Executive is a principal executive officer of the Corporation
and an integral part of its management; and
     WHEREAS, the Corporation wishes to assure both itself and the Executive of
continuity of management in the event of any actual or threatened Change of
Control of the Corporation; and
     WHEREAS, this Agreement is not intended to alter materially the
compensation and benefits that the Executive could reasonably expect in the
absence of a Change of Control of the Corporation, and, accordingly, this
Agreement, though taking effect upon execution thereof, will be operative only
upon a Change of Control of the Corporation, as that term is hereafter defined;
     NOW, THEREFORE, IN CONSIDERATION of the mutual promises, covenants and
agreements set forth below, it is hereby agreed as follows:
1. OPERATION OF AGREEMENT; EMPLOYMENT AND TERM.
     (A) This Agreement shall be effective immediately upon its execution by the
parties hereto but, anything in this Agreement to the contrary notwithstanding,
neither the Agreement nor any provision thereof, except for this Section 1(A),
Section 1(D), Section 2(A)(2), Section 11, Section 12(B), Section 13, and
Sections 14(A), (B), (C), (F), (N) and (O), shall be operative unless and until
there has been a Change of Control of the Corporation, as defined in
Section 12(B) below, prior to December 31, 2006 or such later date as shall
result from the operation of Section 1(D) below (the “Terminal Date”) and while
the Executive is in the employ of the Corporation. Upon such a Change of Control
of the Corporation, this Agreement and all provisions thereof shall become
operative immediately.
     (B) The Corporation hereby agrees to continue the employment of the
Executive, and the Executive hereby agrees to remain in the employ of the
Corporation, in accordance with the terms and provisions of this Agreement, for
the period set forth below (the “COC Employment Period”).
     (C) The COC Employment Period under this Agreement shall commence on the
date this Agreement becomes operative pursuant to the provisions of
Sections 1(A) above and, subject only to the provisions of Section 4 below
relating to termination of employment, shall continue until the third
anniversary of a Change of Control of the Corporation.
     (D) Commencing on December 31, 2004, and on each anniversary of such date
(such date and each such annual anniversary thereof, the “Renewal Date”), the
Terminal Date set forth in Section 1(A) above shall be extended so as to occur
three (3) years from the Renewal Date unless either party shall have given
notice to the other party that the Terminal Date is not to be extended or
further extended.

 



--------------------------------------------------------------------------------



 



2. POSITION AND DUTIES OF THE EXECUTIVE.
(A) Position.
     (1) It is contemplated that during the COC Employment Period the Executive
will continue to serve as a principal officer of the Corporation and as a member
of its Board of Directors if serving as a member of the Board of Directors
immediately prior to a Change of Control, as defined in Section 12(B) below,
with the office(s) and title(s), reporting responsibility and duties and
responsibilities of the Executive on the date of this Agreement, as the same may
be changed from time to time after the date of this Agreement and prior to the
date this Agreement becomes operative pursuant to the provisions of Section 1(A)
above.
     (2) The office(s), title(s), reporting responsibility, duties and
responsibilities of the Executive on the date of this Agreement, as the same may
be changed from time to time after the date of this Agreement and prior to the
date this Agreement becomes operative pursuant to the provisions of Section 1(A)
above, shall be summarized in Exhibit A to this Agreement, it being understood
and agreed that if, as when the office(s), title(s), reporting responsibility,
duties and responsibilities of the Executive shall be changed prior to the date
this Agreement becomes operative pursuant to the provisions of Section 1(A)
above, Exhibit A shall be deemed to be and shall be updated by the parties to
reflect such change; provided, however, that Exhibit A is intended only as
memorandum for the convenience of the parties and shall be disregarded if and to
the extent that, at the time this Agreement becomes operative, Exhibit A shall
fail to reflect accurately the office(s), title(s), reporting responsibility,
duties or responsibilities of the Executive at the time because the parties
shall have failed to update Exhibit A as aforesaid after the last such change
prior to the date this Agreement shall have become operative.
     (3) At all times during the COC Employment Period, the Executive shall hold
a position of responsibility and importance and a position of scope, with the
functions, duties and responsibilities attached thereto, at least equal in
responsibility and importance and in scope to and commensurate with his position
described in general terms above in this Section 2(A) and intended to be
summarized in Exhibit A to this Agreement.
     (4) During the COC Employment Period the Executive shall, without
compensation other than that herein provided, also serve and continue to serve,
if and when elected and re-elected, as an officer or director, or both, of any
United States Subsidiary, division or Affiliate of the Corporation.
     (5) For all purposes of this Agreement, (1) a “Subsidiary” shall mean a
corporation or other entity, of which 50% or more of the voting securities or
other equity interests is owned directly, or indirectly through one or more
intermediaries, by the Corporation, and (2) an “Affiliate” shall mean a
corporation or other entity which is not a Subsidiary and which directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Corporation. For the purpose of this
definition, the terms “control”, “controls” and “controlled” mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and poli-

-2-



--------------------------------------------------------------------------------



 



cies of a corporation or other entity, whether through the ownership of voting
securities, by contract, or otherwise.
     (B) Duties. Throughout the COC Employment Period the Executive shall devote
his full time and undivided attention during normal business hours to the
business and affairs of the Corporation except for reasonable vacations and
except for illness or incapacity, but nothing in this Agreement shall preclude
the Executive from devoting reasonable periods required for:
     (1) serving as a director or member of a committee or any organization
involving no conflict of interest with the interests of the Corporation;
     (2) delivering lectures, fulfilling speaking engagements, teaching at
educational institutions;
     (3) engaging in charitable and community activities; and
     (4) managing his personal investments;
provided, that such activities do not materially interfere with the regular
performance of his duties and responsibilities under this Agreement.
     (C) Location Of Office. During the COC Employment Period, the office of the
Executive shall be located at the principal offices of the Corporation, within
the greater Toledo, Ohio area, and the Executive shall not be required to locate
his office elsewhere without his prior written consent, nor shall he be required
to be absent therefrom on travel status or otherwise more than thirty (30%) of
the working days in any calendar year nor for more than ten (10) consecutive
days at any one time.
3. COMPENSATION.
     The Executive shall receive the following compensation for his services:
     (A) Salary. So long as the Executive is employed by the Corporation, he
shall be paid an annual base salary, payable not less often than monthly, at the
rate of not less than $29,583.33 per month with such increases as shall be
awarded from time to time in accordance with the Corporation’s regular
administrative practices of other salary increases applicable to executives of
the Corporation, subject to any and all required withholdings and deductions for
Social Security, income taxes and the like (the “Annual Base Salary”). The Board
of Directors of the Corporation (the “Board”) may from time to time direct such
upward adjustments to Annual Base Salary as the Board deems to be necessary or
desirable; provided, however, that during the COC Employment Period, the Annual
Base Salary shall be reviewed at least annually and shall be increased at any
time and from time to time but not less often than annually and shall be
substantially consistent with increases in base salary generally awarded in the
ordinary course of business to other senior executives of the Corporation and
its “Affiliated Companies” (a term which, as used in this Agreement, shall mean
a Subsidiary or Affiliate of the Corporation) and, in addition, shall be
adjusted effective as of January lst of each calendar year commencing in the COC
Employment Period to reflect increases in the cost of living during the
preceding calendar year. Annual Base Salary shall not be reduced after any
increase thereof pursuant to this Section 3(A).

-3-



--------------------------------------------------------------------------------



 



Any increase in Annual Base Salary shall not serve to limit or reduce any other
obligation of the Corporation under this Agreement.
     (B) Additional Compensation. So long as the Executive is employed by the
Corporation, he shall be eligible to receive annual short-term incentive awards
or bonuses (such award or bonus is hereinafter referred to as “Short-Term Award”
or “Annual Bonus”) from the Dana Corporation Additional Compensation Plan, and
from any successor or replacement plan (the Dana Corporation Additional
Compensation Plan and such successor or replacement plans being referred to
herein collectively as the “ACP”), in accordance with the terms thereof;
provided, however, that, with respect to each fiscal year of the Corporation
ending during the COC Employment Period, the Executive shall be awarded (whether
under the terms of the ACP or otherwise) an Annual Bonus in an amount that shall
not be less than sixty percent (60%) of his Annual Base Salary rate in effect on
the last day of such fiscal year (which amount shall be prorated if such fiscal
year shall be less than 12 months). Each Annual Bonus shall be paid no later
than the end of the third month of the fiscal year next following the fiscal
year for which the Annual Bonus is awarded, unless the receipt of such Annual
Bonus is deferred in accordance with the terms of the ACP.
     (C) Incentive, Stock And Savings Plans. So long as the Executive is
employed by the Corporation, he shall be and continue to be a full participant
in the Dana Corporation Amended and Restated Stock Incentive Plan, the ACP
(providing for Short-Term Awards) and in any and all other incentive, stock,
savings, practices or policies in which executives of the Corporation
participate that are in effect on the date hereof and that may hereafter be
adopted, including, without limitation, any stock option, stock purchase or
stock appreciation plans, or any successor plans that may be adopted by the
Corporation with, except in the case of the ACP after the commencement of the
COC Employment Period, at least the same reward opportunities, if any, that have
heretofore been provided to the Executive. Nothing in this Agreement shall
preclude improvement of reward opportunities in such plans or other plans in
accordance with the practices in effect on the first day of the calendar month
that this Agreement becomes operative. Any provision of the ACP or of this
Agreement to the contrary notwithstanding, any Short-Term Awards made to the
Executive (whether for services rendered prior to or after the date this
Agreement becomes operative) shall be paid wholly in cash as soon as practicable
after the awards are made.
     (D) Retirement And Welfare Benefit Plans. The Executive, his dependents and
Beneficiary, including, without limitation, any beneficiary applicable to the
payment of benefits under the Supplemental Executive Retirement Plan for Paul
Miller, shall be entitled to all payments and benefits and service credit for
benefits during the COC Employment Period (1) under the Supplemental Executive
Retirement Plan for Paul Miller and (2) to which other senior executives of the
Corporation, their dependents and their beneficiaries are entitled under the
terms of employee retirement and welfare benefit plans and practices of the
Corporation, including, without limitation, the Corporation’s SavingsWorks Plan,
its Stock Purchase Plan, its Income Protection Plan for Management and Certain
Other Employees providing layoff and severance benefits, its 1989 and 1999
Restricted Stock Plans, its death benefit plans (consisting of its Group
Insurance Plan for Management Employees providing life insurance, accidental
death and dismemberment insurance, and travel accident insurance), its
disability benefit plans (consisting of its salary continuation, sickness and
accident and long-term disability benefits programs), its medical, dental and
health and welfare plans and other present or equivalent successor plans and
practices of the

-4-



--------------------------------------------------------------------------------



 



Corporation, its Subsidiaries and divisions, for which officers, their
dependents and beneficiaries, are eligible, and to all payments or other
benefits under any such plan or practice subsequent to the COC Employment Period
as a result of participation in such plan or practice during the COC Employment
Period.
     (E) Expenses. So long as the Executive is employed by the Corporation, he
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by the Executive in accordance with the polices, practices and
procedures of the Corporation and its Affiliated Companies from time to time in
effect, commensurate with his position and on a basis at least comparable to
that of other senior executives of the Corporation.
     (F) Fringe Benefits. So long as the Executive is employed by the
Corporation, he shall be entitled to fringe benefits, including, without
limitation, the business and personal use of an automobile, and payment or
reimbursement of club initiation fees and dues, in accordance with the plans,
practices, programs and policies of the Corporation and its Affiliated Companies
from time to time in effect, commensurate with his position and at least
comparable to those received by other senior executives of the Corporation.
     (G) Office And Support Staff. So long as the Executive is employed by the
Corporation, he shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to exclusive personal secretarial and
other assistance, commensurate with his position and at least comparable to
those received by other senior executives of the Corporation.
     (H) Vacation And Other Absences. So long as the Executive is employed by
the Corporation, he shall be entitled to paid vacation and such other paid
absences whether for holidays, illness, personal time or any similar purposes,
in accordance with the plans, policies, programs and practices of the
Corporation and its Affiliated Companies in effect from time to time,
commensurate with his position and at least comparable to those received by
other senior executives of the Corporation.
     (I) Benefits Shall Not Be Reduced Under Certain Circumstances. Nothing in
this Agreement shall preclude the Corporation from amending or terminating any
employee benefit or welfare plan or practice, but, it being the intent of the
parties that the Executive shall continue to be entitled during the COC
Employment Period to perquisites as set forth in this Section 3 and to benefits
and service credit for benefits under Section 3(D) above at least equal to those
attached to his position on the date of this Agreement, and except as provided
in the last sentence of this Section 3(I), nothing in this Agreement shall
operate or be construed to reduce, or authorize a reduction without the
Executive’s written consent in, the level of such perquisites, benefits or
service credit for benefits; in the event of any such reduction, by amendment or
termination of any plan or practice or otherwise, the Executive, his dependents
and Beneficiary, shall continue to be entitled to perquisites, benefits and
service credit for benefits at least equal to the perquisites, benefits and
service credit for benefits under such plans or practices that he or his
dependents and Beneficiary would have received if such reduction had not taken
place. If and to the extent that such perquisites, benefits and service credits
are not payable or provided under any such plans or practices by reason of such
amendment or termination thereof, the Corporation itself shall pay or provide
therefor. Notwithstanding the foregoing provisions of this Section 3(I), the
Executive hereby waives the benefit of the foregoing minimum benefit protection
only as it

-5-



--------------------------------------------------------------------------------



 



applies to the Dana Corporation SavingsWorks Plan, and to its medical, dental
and health plans. The Executive expressly does not waive the application of the
foregoing minimum benefit protection to any of the other benefit plans, programs
or practices enumerated in Section 3 above, including, without limitation, the
Supplemental Executive Retirement Plan for Paul Miller, the Corporation’s death
benefit plans, its disability benefit plans, and its Income Protection Plan for
Management and Certain Other Employees. The Executive reserves the right to
cancel the above waiver, prospectively, at any future time by giving written
notice to the Corporation of such cancellation. Nothing in this Section 3(I)
shall be construed to prohibit the Corporation from amending or terminating any
employee benefit or welfare plan or practice to reduce benefits, so long as such
reduction applies to all salaried Corporation employees covered by such plan or
practice equally and such reduction is adopted prior to the Change of Control
Date.
     (J) Certain Retirement And Severance Definitions.
     (1) The term “Severance Compensation” shall mean the sum of (1) one-twelfth
(1/12) of the Annual Base Salary provided in Section 3(A) at the rate being paid
at the time the Executive’s termination of employment occurred, and
(2) one-twelfth (1/12) of the greater of (x) the average of the highest Annual
Bonuses payable to the Executive for any three (3) consecutive full or partial
fiscal years during his employment by the Corporation or (y) the Executive’s
target annual bonus (currently 60%) in effect under the ACP as of the Date of
Termination (which, for purposes of this Section 3(J) and notwithstanding any
reduction following the Change of Control Date, shall not be less than the
Executive’s target annual bonus as of immediately prior to the Change of Control
Date).
     (2) The term “Service” shall mean employment as an employee by the
Corporation, any Subsidiary or Affiliate thereof or any corporation the capital
stock or assets of which have been acquired by, or which has been merged into or
consolidated with the Corporation or any Subsidiary or Affiliate thereof.
4. TERMINATION OF EMPLOYMENT.
     (A) Death Or Disability.
     (1) The Executive’s employment shall terminate automatically upon the
Executive’s death during the COC Employment Period.
     (2) If the Corporation determines in good faith that the Disability (as
defined below) of the Executive has occurred during the COC Employment Period,
it may give to the Executive written notice in accordance with Section 14(B)
below of its intention to terminate the Executive’s employment. In such event,
the COC Employment Period shall terminate effective on the 30th day after
receipt of such notice by the Executive (the “Disability Effective Date”),
provided, that within the 30 days after such receipt, the Executive shall not
have returned to full-time performance of the Executive’s duties. For purposes
of this Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Corporation on a full-time basis for 180 consecutive
business days as a result of incapacity due to mental or physical illness which
is determined

-6-



--------------------------------------------------------------------------------



 



to be total and permanent by a physician selected by the Corporation or its
insurers and acceptable to the Executive or the Executive’s legal representative
(such agreement as to acceptability not to be withheld unreasonably).
     (B) Cause. The Corporation may terminate the Executive’s employment during
the COC Employment Period for Cause. For purposes of this Agreement, the
termination of the Executive’s employment shall be deemed to have been for
“Cause” only
     (1) if termination of his employment shall have been the result of his
conviction of, or plea of guilty or nolo contendere to, the charge of having
committed a felony (whether or not such conviction is later reversed for any
reason), or
     (2) if there has been a breach by the Executive during the COC Employment
Period of the provisions of Section 2(B), relating to the time to be devoted to
the affairs of the Corporation, or of Section 9, relating to confidential
information, and such breach results in demonstrably material injury to the
Corporation, and, with respect to any alleged breach of Section 2(B) hereof, the
Executive shall have either failed to remedy such alleged breach within thirty
days from his receipt of written notice from the Secretary of the Corporation
pursuant to resolution duly adopted by the Board of Directors of the Corporation
after notice to the Executive and an opportunity to be heard demanding that he
remedy such alleged breach, or shall have failed to take all reasonable steps to
that end during such thirty-day period and thereafter;
provided, that there shall have been delivered to the Executive a certified copy
of a resolution of the Board of Directors of the Corporation adopted by the
affirmative vote of not less than three-fourths of the entire membership of the
Board of Directors called and held for that purpose and at which the Executive
was given an opportunity to be heard, finding that the Executive was guilty of
conduct set forth in subparagraph (1) or (2) above, specifying the particulars
thereof in detail.
     Anything in this Section 4(B) or elsewhere in this Agreement to the
contrary notwithstanding, the employment of the Executive shall in no event be
considered to have been terminated by the Corporation for Cause if termination
of his employment took place
(1) as the result of bad judgment or negligence on the part of the Executive, or
(2) because of an act or omission believed by the Executive in good faith to
have been in or not opposed to the interests of the Corporation, or
(3) for any act or omission in respect of which a determination could properly
be made that the Executive met the applicable standard of conduct prescribed for
indemnification or reimbursement or payment of expenses under (A) the Bylaws of
the Corporation, or (B) the laws of the State of Virginia, or (C) the directors’
and officers’ liability insurance of the Corporation, in each case either

-7-



--------------------------------------------------------------------------------



 



as in effect at the time of this Agreement or in effect at the time of such act
or omission, or
(4) as the result of an act or omission which occurred more than twelve calendar
months prior to the Executive’s having been given notice of the termination of
his employment for such act or omission unless the commission of such act or
such omission could not at the time of such commission or omission have been
known to a member of the Board of Directors of the Corporation (other than the
Executive, if he is then a member of the Board of Directors), in which case more
than twelve calendar months from the date that the commission of such act or
such omission was or could reasonably have been so known, or
(5) as the result of a continuing course of action which commenced and was or
could reasonably have been known to a member of the Board of Directors of the
Corporation (other than the Executive, if he is then a member of the Board of
Directors) more than twelve calendar months prior to notice having been given to
the Executive of the termination of his employment.
     (C) Good Reason. The Executive may terminate his employment during the COC
Employment Period for Good Reason. For purposes of this Agreement, “Good Reason”
shall mean the occurrence (without the Executive’s express written consent) of
any of the following events, unless in the case of any act or failure to act
described in clauses (1), (2), (3), (4) or (5) below, such act or failure to act
is corrected by the Corporation within 30 days after receipt by the Corporation
of written notice from the Executive in respect of such event:
     (1) Failure to elect or reelect the Executive to the Board of Directors of
the Corporation, if the Executive shall have been a member of the Board of
Directors on the date of this Agreement or at any time thereafter during the COC
Employment Period, or a substantial diminution in the Executive’s title(s) or
office(s) described in Section 2(A) above and intended to be summarized in
Exhibit A to this Agreement, or the removal of Executive from any such
positions.
     (2) A material change or diminution in the position, duties,
responsibilities or status of the Executive that is adversely inconsistent with
the position, duties, responsibilities or status attached to the position
described in Section 2 above and intended to be summarized in Exhibit A to this
Agreement.
     (3) The Executive’s compensation, annual bonus opportunity or benefit
entitlements as in effect immediately prior to the Change of Control or as
increased following the Change of Control are reduced.
     (4) A breach by the Corporation of any provision of this Agreement not
embraced within the foregoing clauses (1), (2) and (3) of this Section 4(C).

-8-



--------------------------------------------------------------------------------



 



     (5) The liquidation, dissolution, consolidation or merger of the
Corporation or transfer of all or a significant portion of its assets unless a
successor or successors (by merger, consolidation or otherwise) to which all or
a significant portion of its assets have been transferred shall have assumed all
duties and obligations of the Corporation under this Agreement but without
releasing the corporation that is the original party to this Agreement;
provided, that in any event set forth in this Section 4(C), the Executive shall
have elected to terminate his employment under this Agreement, upon not less
than ten and not more than ninety days’ advance written notice to the
Corporation, attention of the Secretary, given, except in the case of a
continuing breach, within three calendar months after (A) failure to be so
elected or reelected, or removal, (B) expiration of the 30-day cure period with
respect to such event, or (C) the closing date of such liquidation, dissolution,
consolidation, merger or transfer of assets, as the case may be. The Executive’s
mental or physical incapacity following the occurrence of an event described
above in clauses (1) through (5) shall not affect the Executive’s ability to
terminate employment for Good Reason.
     An election by the Executive to terminate his employment for Good Reason
under the provisions of this Section 4(C) shall not be deemed a voluntary
termination of employment by the Executive for the purpose of this Agreement or
any plan or practice of the Corporation.
     (D) Notice Of Termination. Any termination by the Corporation for Cause, or
by the Executive for Good Reason, shall be communicated by Notice of Termination
to the other party hereto given in accordance with Section 14(B) below. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which
     (1) indicates the specific termination provision in this Agreement relied
upon,
     (2) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and
     (3) if the Date of Termination (as defined in Section 4(E) below) is other
than the date of receipt of such notice, specifies the termination date (which
date shall be not more than fifteen days after the giving of such notice).
     (E) Date Of Termination. “Date of Termination” means
     (1) if the Executive’s employment is terminated by the Corporation for
Cause, or by the Executive for Good Reason, the later of (a) the date of receipt
of the Notice of Termination or any later date specified therein, as the case
may be or (b) the end of any applicable 30-day cure period described in
Section 4(C),
     (2) if the Executive’s employment is terminated by the Corporation other
than for Cause or Disability, the Date of Termination shall be the date on which
the Corporation notifies the Executive of such termination and

-9-



--------------------------------------------------------------------------------



 



     (3) if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.
5. OBLIGATIONS OF THE CORPORATION UPON TERMINATION.
     (A) Termination Other Than For Cause. If, during the COC Employment Period,
the Corporation shall terminate the Executive’s employment other than for Cause
or the Executive shall terminate his employment following a Change of Control
for Good Reason (termination in any such case referred to as “Termination”) and
subject to the Executive entering into and not revoking a release (unless the
Corporation determines not to request such release) substantially in the form
set forth as Exhibit B hereto:
     (1) the Corporation shall pay the Executive in a lump sum in cash within
30 days after the Date of Termination the sum of

  (a)   the Executive’s Annual Base Salary through the Date of Termination to
the extent not theretofore paid,     (b)   to the extent that the Annual Bonus
has not been paid to the Executive in respect of the fiscal year in which the
Date of Termination occurs, the product of (x) the Executive’s target annual
bonus in effect under the ACP as of the Date of Termination (which, for purposes
of Section 3(J) and notwithstanding any reduction following the Change of
Control Date, shall not be less than the Executive’s target annual bonus as of
immediately prior to the Change of Control Date) and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365, and     (c)   any
compensation previously deferred by the Executive (together with any accrued
interest or earnings thereon) and any accrued vacation pay, in each case to the
extent not theretofore paid (the sum of the amounts described in clauses (a),
(b), and (c) shall be hereinafter referred to as the “Accrued Obligations”); and

     (2) The Corporation shall pay the Executive in a lump sum in cash within
30 days after the Date of Termination an amount equal to the Executive’s
Severance Compensation for the period from the Date of Termination until the
earlier of (x) the third anniversary of the Date of Termination and (y) the date
upon which the Executive attains the age of sixty-five (65) years (the
“Termination Period”); provided, however, that such amount would be reduced by
any other amounts payable to the Executive in respect of salary or bonus
continuation to be received by the Executive under any severance plan, policy or
arrangement of the Corporation; and
     (3) During the Termination Period, or such longer period as any plan,
program, practice or policy may provide, the Corporation shall continue benefits
to the Executive and/or the Executive’s family at least equal to those which
would have been pro-

-10-



--------------------------------------------------------------------------------



 



vided to them in accordance with the plans, programs, practices and policies
described in Section 3(D) above if the Executive’s employment had not been
terminated in accordance with the most favorable plans, practices, programs or
policies of the Corporation and its Affiliated Companies as in effect and
applicable generally to other senior executives of the Corporation and its
Affiliated Companies and their families during the 90-day period immediately
preceding the Date of Termination or, if more favorable to the Executive, as in
effect at any time thereafter or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other senior executives
of the Corporation and its Affiliated Companies and their families or, if more
favorable to the Executive, as in effect immediately prior to the Change of
Control, if applicable, provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive medical or other
welfare benefits under another employer-provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility. For purposes of
determining eligibility of the Executive for retirement benefits pursuant to
such plans, practices, programs and policies, the Executive shall be considered
to have remained employed until the end of the Termination Period and to have
retired on the date of the end of the Termination Period. To the extent that any
benefits referred to in this Section 5(A)(3) shall not be payable or provided
under any such plan by reason of the Executive’s no longer being an employee of
the Corporation as the result of Termination, the Corporation shall itself pay,
or provide for payment of, such benefits and the service credit for benefits
provided for in Section 5(A)(4) below, to the Executive, his dependents and
Beneficiary; and
     (4) The period from the Date of Termination until the end of the
Termination Period shall be considered:

  (a)   Service with the Corporation for the purpose of continued credits under
the employee benefit plans referred to in Section 3(D) above and all other
benefit plans of the Corporation applicable to the Executive or his Beneficiary
as in effect immediately prior to Termination but prior to any reduction of
benefits thereunder as the result of amendment or termination during the COC
Employment Period, and     (b)   Employment with the Corporation for purposes of
determining payments and other rights in respect of awards made or accrued and
award opportunities granted prior to Termination under the executive incentive
plans referred to in Section 3(C) above and all other incentive plans of the
Corporation in which the Executive was a participant prior to Termination; and

     (5) In addition to the severance and other benefits described in
Sections 5(A)(1) through 5(A)(4) above, to the extent not theretofore paid or
provided, the Corporation shall timely pay or provide to the Executive and/or
the Executive’s dependents and/or heirs any other amounts or benefits required
to be paid or provided to such individuals under any plan, program, policy or
practice or contract or agreement of the Corporation and its Affiliated
Companies as in effect and applicable generally to other senior

-11-



--------------------------------------------------------------------------------



 



executives of the Corporation and its Affiliated Companies and their families
during the 90-day period immediately preceding the Date of Termination or, if
more favorable to the Executive, as in effect generally thereafter with respect
to other senior executives of the Corporation and its Affiliated Companies and
their families (such other amounts and benefits shall be referred to below as
the “Other Benefits”); and
     (6) During the Termination Period, the Corporation shall continue to
provide to the Executive the financial, estate and tax planning services that
were provided to the Executive during the 90-day period immediately prior to the
Change of Control or, if more favorable to the Executive, as in effect generally
at any time thereafter with respect to other senior executives of the
Corporation and its Affiliated Companies; and
     (7) The Corporation shall pay on behalf of Executive the fee of an
independent outplacement firm selected by the Executive for outplacement
services in an amount equal to the actual fee for such service up to a total of
$35,000.
     (B) [intentionally left blank]
     (C) Cause; Other Than For Good Reason. If the Executive’s employment shall
be terminated for Cause during the COC Employment Period, the Corporation shall
have no further obligations to the Executive under this Agreement other than the
obligation to pay the Executive’s Annual Base Salary, any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon), and accrued vacation pay through the Date of Termination, in
each case to the extent not theretofore paid, and any other amounts or benefits
to which the Executive and/or the Executive’s family is otherwise entitled under
the terms of any employee benefit or incentive plan of the Corporation. If the
Executive terminates employment during the COC Employment Period, excluding a
termination for Good Reason following a Change of Control, the Corporation shall
have no further obligations to the Executive, other than to pay the Executive’s
Annual Base Salary, any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon), and accrued vacation
pay through the termination date, in each case to the extent not theretofore
paid, any other benefits to which the Executive and/or the Executive’s family is
otherwise entitled under the terms of any employee benefit or incentive plan of
the Corporation.
     (D) Death Or Disability.
     (1) In the event of the death of the Executive during the COC Employment
Period, the legal representative of the Executive shall be entitled to the
compensation provided for in Sections 3(A) and 3(B) above for the month in which
death shall have taken place, at the rate being paid at the time of death, and
the COC Employment Period shall be deemed to have ended as of the close of
business on the last day of the month in which death shall have occurred but
without prejudice to any payments due in respect of the Executive’s death.
     (2) In the event of the Disability of the Executive during the COC
Employment Period, the Executive shall be entitled to the compensation provided
for in Sections

-12-



--------------------------------------------------------------------------------



 



3(A) and 3(B) above, at the rate being paid on the Disability Effective Date,
for the period of such Disability but not in excess of six months.
     The amount of any payments due under this Section 5(D)(2) shall be reduced
by any payments to which the Executive may be entitled for the same period
because of disability under any disability or pension plan of the Corporation or
of any Subsidiary or Affiliate thereof.
     (E) Resolution Of Disputes.
     (1) Right Of Election By Executive To Arbitrate Or Sue. In the event that
the Executive’s employment shall be terminated by the Corporation during the COC
Employment Period and such termination is alleged to be for Cause, or the
Executive’s right to terminate his employment under Section 4(C) above shall be
questioned by the Corporation, or the Corporation shall withhold payments or
provision of benefits for any other reason, the Executive shall have the right,
in addition to all other rights and remedies provided by law, at his election
either to seek arbitration within the Toledo, Ohio area under the rules of the
American Arbitration Association by serving a notice to arbitrate upon the
Corporation or to institute a judicial proceeding, in either case within ninety
days after having received notice of termination of his employment or notice in
any form that the termination of his employment under Section 4(B) above is
subject to question or that the Corporation is withholding or proposes to
withhold payments or provision of benefits.
     (2) Third-Party Stakeholder. In the event that the Corporation defaults on
any obligation set forth in Section 5(A) above, relating to Termination, and
shall have failed to remedy such default within thirty (30) days after having
received written notice of such default from the Executive, in addition to all
other rights and remedies that the Executive may have as a result of such
default, the Executive may demand and the Corporation shall thereupon be
required to deposit, with the third-party stakeholder hereinafter described, an
amount equal to the undiscounted value of any and all undischarged, future
obligations of the Corporation under Section 5(A) above and such amount shall
thereafter be held, paid, applied or distributed by such third-party stakeholder
for the purpose of satisfying such undischarged, future obligations of the
Corporation when and to the extent that they become due and payable. Any
interest or other income on such amount shall be retained by the third-party
stakeholder and applied, if necessary, by it to satisfy such obligations,
provided, however, that any interest or other income that is earned on such
undischarged, future obligations after the date that the third-party stakeholder
determines, in its sole discretion, that such obligations are due and owing to
the Executive, shall be paid to the Executive as earned. To the extent not
theretofore expended, such amount (including any remaining unexpended interest
or other income) shall be repaid to the Corporation at such time as the
third-party stakeholder, in its sole discretion, reasonably exercised,
determines, upon the advice of counsel and after consultation with the
Corporation and the Executive or, in the event of his death, his Beneficiary,
that all obligations of the Corporation under Section 5(A) above have been
substantially satisfied.

-13-



--------------------------------------------------------------------------------



 



     Such amount shall, in the event of any question, be determined jointly by
the firm of certified public accountants regularly employed by the Corporation
and a firm of certified public accountants selected by the Executive, in each
case upon the advice of actuaries to the extent the certified public accountants
consider necessary, and, in the event such two firms of accountants are unable
to agree on a resolution of the question, such amount shall be determined by an
independent firm of certified public accountants selected jointly by both firms
of accountants.
     The third-party stakeholder, the fees and expenses of which shall be paid
by the Corporation, shall be a national or state bank or trust company having a
combined capital, surplus and undivided profits and reserves of not less than
Ten Million Dollars ($10,000,000) which is duly authorized and qualified to do
business in the state in which the Executive resides at the time of such
default.
6. NON-EXCLUSIVITY OF RIGHTS.
     Except as provided in Sections 5(A)(2), 5(B) and 5(C) above, nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the
Corporation or any of its Affiliated Companies and for which the Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as the
Executive may have under any contract or agreement entered into after the date
hereof with the Corporation or any of its Affiliated Companies. Amounts which
are vested benefits or which the Executive is otherwise entitled to receive
under any plan, policy, practice or program of, or any contract or agreement
entered into after the date hereof with, the Corporation or any of its
Affiliated Companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.
7. FULL SETTLEMENT.
     The Corporation’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Corporation may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, except as provided in
Section 5(A)(3) above, such amounts shall not be reduced whether or not the
Executive obtains other employment.
8. CERTAIN ADDITIONAL PAYMENTS BY THE CORPORATION.
     (A) Anything in this Agreement to the contrary notwithstanding and except
as set forth below, in the event it shall be determined that any Payment would
be subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Executive of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Ex-

-14-



--------------------------------------------------------------------------------



 



cise Tax imposed upon the Payments. Notwithstanding the foregoing provisions of
this Section 8(A), if it shall be determined that the Executive is entitled to
the Gross-Up Payment, but that the Parachute Value of all Payments does not
exceed 110% of the Safe Harbor Amount, then no Gross-Up Payment shall be made to
the Executive and the amounts payable under this Agreement shall be reduced so
that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount. The reduction of the amounts payable hereunder, if applicable,
shall be made by first reducing the payments under Section 5(A)(2), unless an
alternative method of reduction is elected by the Executive, and in any event
shall be made in such a manner as to maximize the Value of all Payments actually
made to the Executive. For purposes of reducing the Payments to the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. If the reduction of the amount payable under this Agreement would
not result in a reduction of the Parachute Value of all Payments to the Safe
Harbor Amount, no amounts payable under the Agreement shall be reduced pursuant
to this Section 8(A). The Corporation’s obligation to make Gross-Up Payments
under this Section 8 shall not be conditioned upon the Executive’s termination
of employment.
     (B) Subject to the provisions of Section 8(C), all determinations required
to be made under this Section 8, including whether and when a Gross-Up Payment
is required, the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Corporation’s
independent auditors as of the Change of Control or any earlier date of a
determination hereunder (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Corporation and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment or such earlier time as is requested by the
Corporation. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control or
the appointment of the Accounting Firm is not permitted by law, the Executive
may appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Corporation. Any Gross-Up Payment, as
determined pursuant to this Section 8, shall be paid by the Corporation to the
Executive within 5 days of the receipt of the Accounting Firm’s determination.
Any determination by the Accounting Firm shall be binding upon the Corporation
and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments that will not have been made by the Corporation
should have been made (the “Underpayment”), consistent with the calculations
required to be made hereunder. In the event the Corporation exhausts its
remedies pursuant to Section 8(C) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Corporation to or for the benefit of the Executive.
     (C) The Executive shall notify the Corporation in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Corporation of the Gross-Up Payment. Such notification shall be given as
soon as practicable, but no later than 10 business days after the Executive is
informed in writing of such claim. The Executive shall apprise the Corporation
of the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period follow-

-15-



--------------------------------------------------------------------------------



 



ing the date on which the Executive gives such notice to the Corporation (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Corporation notifies the Executive in writing prior
to the expiration of such period that the Corporation desires to contest such
claim, the Executive shall:
     (1) give the Corporation any information reasonably requested by the
Corporation relating to such claim,
     (2) take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation,
     (3) cooperate with the Corporation in good faith in order effectively to
contest such claim, and
     (4) permit the Corporation to participate in any proceedings relating to
such claim;
provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest, and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation on the foregoing provisions of this
Section 8(C), the Corporation shall control all proceedings taken in connection
with such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of the Executive and direct the Executive to sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Corporation
shall determine; provided, however, that, if the Corporation pays such claim and
directs the Executive to sue for a refund, the Corporation shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties) imposed with respect to such
payment or with respect to any imputed income in connection with such payment;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Corporation’s control of the contest shall be limited
to issues with respect to which the Gross-Up Payment would be payable hereunder,
and the Executive shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.
     (D) If, after the receipt by the Executive of a Gross-Up Payment or payment
by the Corporation of an amount on the Executive’s behalf pursuant to
Section 8(C), the Executive becomes entitled to receive any refund with respect
to the Excise Tax to which such Gross-Up Payment relates or with respect to such
claim, the Executive shall (subject to the Corporation’s complying with the
requirements of Section 8(C), if applicable) promptly pay to the Corporation

-16-



--------------------------------------------------------------------------------



 



the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after payment by the Corporation of an
amount on the Executive’s behalf pursuant to Section 8(C), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Corporation does not notify the Executive in writing of its intent
to contest such denial of refund prior to the expiration of 30 days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.
     (E) Notwithstanding any other provision of this Section 8, the Corporation
may, in its sole discretion, withhold and pay over to the Internal Revenue
Service or any other applicable taxing authority, for the benefit of the
Executive, all or any portion of any Gross-Up Payment, and the Executive hereby
consents to such withholding.
     (F) Definitions. The following terms shall have the following meanings for
purposes of this Section 8.
     (1) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.
     (2) “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.
     (3) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.
     (4) The “Safe Harbor Amount” means 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.
     (5) “Value” of a Payment shall mean the economic present value of a Payment
as of the date of the change of control for purposes of Section 280G of the
Code, as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.
9. CONFIDENTIAL INFORMATION.
     (A) The Executive agrees not to disclose, either while in the Corporation’s
employ or at any time thereafter, to any person not employed by the Corporation,
or not engaged to render services to the Corporation, except with the prior
written consent of an officer authorized to act in the matter by the Board of
Directors of the Corporation, any confidential information obtained by him while
in the employ of the Corporation, including, without limitation, information
relating to any of the Corporation’s inventions, processes, formulae, plans,
devices, compilations of information, methods of distribution, customers, client
relationships, marketing strategies or trade secrets; provided, however, that
this provision shall not preclude the Executive from use or disclosure of
information known generally to the public or of information not considered
confi-

-17-



--------------------------------------------------------------------------------



 



dential by persons engaged in the business conducted by the Corporation or from
disclosure required by law or Court order. The agreement herein made in this
Section 9(A) shall be in addition to, and not in limitation or derogation of,
any obligations otherwise imposed by law upon the Executive in respect of
confidential information and trade secrets of the Corporation, its Subsidiaries
and Affiliates.
     (B) The Executive also agrees that upon leaving the Corporation’s employ he
will not take with him, without the prior written consent of an officer
authorized to act in the matter by the Board of Directors of the Corporation,
and he will surrender to the Corporation any record, list, drawing, blueprint,
specification or other document or property of the Corporation, its Subsidiaries
and Affiliates, together with any copy and reproduction thereof, mechanical or
otherwise, which is of a confidential nature relating to the Corporation, its
Subsidiaries and Affiliates, or, without limitation, relating to its or their
methods of distribution, client relationships, marketing strategies or any
description of any formulae or secret processes, or which was obtained by him or
entrusted to him during the course of his employment with the Corporation.
10. COMPETITION.
     (A) The Executive hereby agrees that he will not engage in Competition at
any time (i) during the COC Employment Period, (ii) during the thirty-six
(36) months immediately following any termination of his employment with the
Corporation that is not a Termination and (iii) in the event of a Termination,
during the twelve (12) months immediately following the Termination.
     (B) The word “Competition” for the purposes of this Agreement shall mean:
     (1) taking a management position with or control of a business engaged in
the design, development, manufacture, marketing or distribution of products,
which constituted 15% or more of the sales of the Corporation and its
Subsidiaries and Affiliates during the last fiscal year of the Corporation
preceding the termination of the Executive’s employment, in any geographical
area in which the Corporation, its Subsidiaries or Affiliates is at the time
engaging in the design, development, manufacture, marketing or distribution of
such products; provided, however, that in no event shall ownership of less than
5% of the outstanding capital stock entitled to vote for the election of
directors of a corporation with a class of equity securities held of record by
more than 500 persons, standing alone, be deemed Competition with the
Corporation within the meaning of this Section 10,
     (2) soliciting any person who is a customer of the businesses conducted by
the Corporation, or any business in which the Executive has been engaged on
behalf of the Corporation and its Subsidiaries or Affiliates at any time during
the term of this Agreement on behalf of a business described in clause (i) of
this Section 10(B),
     (3) inducing or attempting to persuade any employee of the Corporation or
any of its Subsidiaries or Affiliates to terminate his employment relationship
in order to enter into employment with a business described in clause (i) of
this Subsection 10(B), or

-18-



--------------------------------------------------------------------------------



 



     (4) making or publishing any statement which is, or may reasonably be
considered to be, disparaging of the Corporation or any of its Subsidiaries or
Affiliates, or directors, officers, employees or the operations or products of
the Corporation or any of its Subsidiaries or Affiliates, except to the extent
the Executive, during the COC Employment Period, makes the statement to
employees or other representatives of the Corporation or any of its Subsidiaries
or Affiliates in furtherance of the Corporation’s business and the performance
of his services hereunder.
11. SUCCESSORS.
     Except as otherwise provided herein,
     (A) This Agreement shall be binding upon and shall inure to the benefit of
the Executive, his heirs and legal representatives, and the Corporation and its
successors as provided in this Section 11.
     (B) This Agreement shall be binding upon and inure to the benefit of the
Corporation and any successor of the Corporation, including, without limitation,
any corporation or corporations acquiring, directly or indirectly, 50% or more
of the outstanding securities of the Corporation, or all or substantially all of
the assets of the Corporation, whether by merger, consolidation, sale or
otherwise (and such successor shall thereafter be deemed embraced within the
term “the Corporation” for the purposes of this Agreement), but shall not
otherwise be assignable by the Corporation.
12. CERTAIN DEFINITIONS.
     The following defined terms used in this Agreement shall have the meanings
indicated:
     (A) Beneficiary. The term “Beneficiary” as used in this Agreement shall, in
the event of the death of the Executive, mean an individual or individuals
and/or an entity or entities, including, without limitation, the Executive’s
estate, duly designated on a form filed with the Corporation by the Executive to
receive any amount that may be payable after his death or, if no such
individual, individuals, entity or entities has or have been so designated, or
is at the time in existence or able to receive any such amount, the Executive’s
estate.
     (B) Change Of Control. A “Change of Control” shall mean the first to occur
of any of the following events:
     (1) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Corporation (not including in the securities Beneficially
Owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 20% or more of the combined voting power of the
Corporation’s then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with any acquisition pursuant to a transaction
that complies with Sections 12(B)(3)(a), 12(B)(3)(b) and 12(B)(3)(c); or
     (2) the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date of this
Agreement,

-19-



--------------------------------------------------------------------------------



 



constitute the Board (the “Incumbent Board”) and any new director whose
appointment or election by the Board or nomination for election by the
Corporation’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended. For purposes of the preceding sentence,
any director whose initial assumption of office is in connection with an actual
or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Corporation, shall
not be treated as members of the Incumbent Board; or
     (3) there is consummated a merger, reorganization, statutory share exchange
or consolidation or similar corporate transaction involving the Corporation or
any direct or indirect Subsidiary of the Corporation, a sale or other
disposition of all or substantially all of the assets of the Corporation, or the
acquisition of assets or stock of another entity by the Corporation or any of
its Subsidiaries (each a “Business Combination”), in each case unless,
immediately following such Business Combination, (a) the voting securities of
the Corporation outstanding immediately prior to such Business Combination (the
“Prior Voting Securities”) continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
of the Business Combination or any parent thereof) at least 50% of the combined
voting power of the securities of the Corporation or such surviving entity or
any parent thereof outstanding immediately after such Business Combination,
(b) no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation or the surviving entity of the Business
Combination or any parent thereof (not including in the securities Beneficially
Owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 20% or more of the combined voting power of the
securities of the Corporation or surviving entity of the Business Combination or
any parent thereof, except to the extent that such ownership existed prior to
the Business Combination and (c) at least a majority of the members of the board
of directors of the Corporation or the surviving entity of the Business
Combination or any parent thereof were members of the Incumbent Board at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or
     (4) the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation.
Notwithstanding the foregoing, any disposition of all or substantially all of
the assets of the Corporation pursuant to a spinoff, splitup or similar
transaction (a “Spinoff”) shall not be treated as a Change of Control if,
immediately following the Spinoff, holders of the Prior Voting Securities
immediately prior to the Spinoff continue to beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
securities of both entities resulting from such transaction, in substantially
the same proportions as their ownership, immediately prior to such transaction,
of the Prior Voting Securities; provided, that if another Business Combination
involving the Corporation occurs in connection with or following a Spinoff, such
Business Combination shall be analyzed separately for purposes of determining
whether a Change of Control has occurred;

-20-



--------------------------------------------------------------------------------



 



“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Corporation or any of its Subsidiaries, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation.
     (C) Change Of Control Date. The “Change of Control Date” shall mean the
first date on which a Change of Control occurs. Anything in this Agreement to
the contrary notwithstanding, if a Change of Control occurs and if the
Executive’s employment with the Corporation is terminated or the Executive
ceases to have the position with the Corporation set forth in Section 2(A) above
prior to the date on which the Change of Control occurs, and if it is reasonably
demonstrated by the Executive that such termination or cessation (i) was at the
request of a third party who has taken steps reasonably calculated to effect the
Change of Control or (ii) otherwise arose in connection with or anticipation of
the Change of Control, then for all purposes of this Agreement the “Change of
Control Date” shall mean the date immediately prior to the date of such
termination or cessation.
13. AMENDMENT OR MODIFICATION; WAIVER.
     No provision of this Agreement may be amended, modified or waived unless
such amendment, modification or waiver shall be authorized by the Board of
Directors of the Corporation or any authorized committee of the Board of
Directors and shall be agreed to in writing, signed by the Executive and by an
officer of the Corporation thereunto duly authorized. Except as otherwise
specifically provided in this Agreement, no waiver by either party hereto of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of a subsequent
breach of such condition or provision or a waiver of a similar or dissimilar
provision or condition at the same time or at any prior or subsequent time.
14. MISCELLANEOUS.
     (A) This Agreement shall be governed by and construed in accordance with
the laws of the State of Ohio, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.
     (B) All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

-21-



--------------------------------------------------------------------------------



 



     
If to the Executive:
  Copy to:
 
   
Paul E. Miller
  Paul E. Miller
4500 Dorr Street
  c/o Dana Corporation
Toledo, OH 43697
  P.O. Box 1000
 
  Toledo, Ohio 43615
 
   
If to the Corporation:
   
Dana Corporation
   
4500 Dorr Street
   
Toledo, Ohio 43615
   
Attention: Secretary
   

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
     (C) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (D) The Corporation may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as it determines is required to be
withheld pursuant to any applicable law or regulation.
     (E) When used herein in connection with plans, programs and policies
relating to the Executive, employees, compensation, benefits, perquisites,
executive benefits, services and similar words and phrases, the word
“Corporation” shall be deemed to include all wholly-owned Subsidiaries of the
Corporation.
     (F) This instrument contains the entire agreement of the parties concerning
the subject matter, and all promises, representations, understandings,
arrangements and prior agreements concerning the subject matter are merged
herein and superseded hereby, including, without limitation, the agreement
between the parties dated December 8, 1997.
     (G) No right, benefit or interest hereunder, shall be subject to
anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation, or set-off in respect of any claim, debt or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void and of no effect.
     (H) The Executive shall not have any right, title, or interest whatsoever
in or to any investments which the Corporation may make to aid it in meeting its
obligations under this Agreement.
     (I) Subject to the provisions of Section 5(E) above, all payments to be
made under this Agreement shall be paid from the general funds of the
Corporation and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of amounts payable under
this Agreement.

-22-



--------------------------------------------------------------------------------



 



     (J) The Corporation and the Executive recognize that each party will have
no adequate remedy at law for breach by the other of any of the agreements
contained in this Agreement and, in the event of any such breach, the
Corporation and the Executive hereby agree and consent that the other shall be
entitled to a decree of specific performance, mandamus or other appropriate
remedy to enforce performance of such agreements.
     (K) Subject to the provisions of Section 5(E) above, nothing contained in
this Agreement shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Corporation and the Executive or any other
person.
     (L) Subject to the provisions of Section 5(E) above, to the extent that any
person acquires a right to receive payments from the Corporation under this
Agreement, except to the extent provided by law such right shall be no greater
than the right of an unsecured general creditor of the Corporation.
     (M) In the event of the Executive’s death or a judicial determination of
his incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his legal representative or, where appropriate,
to his Beneficiary.
     (N) If any event provided for in this Agreement is scheduled to take place
on a legal holiday, such event shall take place on the next succeeding day that
is not a legal holiday.
     (O) This Agreement is not intended to and shall not infer or imply any
right on the part of the Executive to continue in the employ of the Corporation,
or any Subsidiary or Affiliate of the Corporation, prior to a Change of Control,
and is not intended in any way to limit the right of the Corporation to
terminate the employment of the Executive, with or without assigning a reason
therefor, at any time prior to a Change of Control. Nor is this Agreement
intended to nor shall it require or imply an obligation on the part of the
Executive to continue in the employment of the Corporation, or any Subsidiary or
Affiliate of the Corporation, prior to a Change of Control. Neither the
Corporation nor the Executive shall incur any liability under this Agreement if
the employment of the Executive shall be terminated by the Corporation or by the
Executive prior to a Change of Control.

-23-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive and, pursuant to due authorization from
its Board of Directors, the Corporation have caused this Agreement to be
executed as of the day and year first above written.

                  DANA CORPORATION    
 
           
 
  By:   /s/ Michael J. Burns
 
Michael J. Burns, Chairman & CEO    
 
                /s/ Paul E. Miller                   Executive    

-24-



--------------------------------------------------------------------------------



 



Exhibit A to Agreement
Made as of May 3, 2004 Between
Dana Corporation and Paul E. Miller
     As of May 3, 2004, for purposes of Section 2(A),
     The office(s) and title(s) of the Executive are Vice- President of
Purchasing of the Corporation;
     The reporting responsibility of the Executive is to report directly to the
[Chief Executive Officer and] Chairman of the Board of Directors (or acting
Chairman of the Board of Directors); and
     The duties and responsibilities of the Executive are:
     Serves as Vice-President of Purchasing of the Corporation, in which
capacity he has overall responsibility for the development and implementation of
the Corporation’s product purchasing strategies.

 



--------------------------------------------------------------------------------



 



Exhibit B To Agreement
Made as of May 3, 2004 Between
Dana Corporation and Paul E. Miller
FORM OF RELEASE AGREEMENT
     This Release Agreement (“Release”) is entered into as of this ___day of
___, hereinafter “Execution Date”, by and between [Executive Full Name]
(hereinafter “Executive”), and [Employer Full Name] and its successors and
assigns (hereinafter, the “Corporation”). The Executive and the Corporation are
sometimes collectively referred to as the “Parties”.

1.        The Executive’s employment with the Corporation is terminated
effective [Month, Day, Year] (hereinafter “Termination Date”). The Corporation
agrees to provide the Executive the severance benefits provided for in his/her
Change of Control Agreement with the Corporation, dated as of [ ] (the “COC
Agreement”), after he/she executes this Release and the Release becomes
effective pursuant to its terms [FOR 40+ and does not revoke it as permitted in
Section 4 below, the expiration of such revocation period being the “Effective
Date”)].

2.        Executive represents that he has not filed, and will not file, any
complaints, lawsuits, administrative complaints or charges relating to his
employment with, or resignation from, the Corporation[; provided, however, that
nothing contained in this Section 2 shall prohibit Executive from bringing a
claim to challenge the validity of the ADEA Release in Section 4 herein]. In
consideration of the benefits described in Section 1, for himself and his heirs,
administrators, representatives, executors, successors and assigns
(collectively, “Releasers”), Executive agrees to release the Corporation, its
subsidiaries, affiliates, and their respective parents, direct or indirect
subsidiaries, divisions, affiliates and related companies or entities,
regardless of its or their form of business organization, any predecessors,
successors, joint ventures, and parents of any such entity, and any and all of
their respective past or present shareholders, partners, directors, officers,
employees, consultants, independent contractors, trustees, administrators,
insurers, agents, attorneys, representatives and fiduciaries, including without
limitation all persons acting by, through, under or in concert with any of them
(collectively, the “Released Parties”), from any and all claims, charges,
complaints, causes of action or demands relating to his employment or
termination of employment that Executive and his Releasers now have or have ever
had against the Released Parties, whether known or unknown. This Release
specifically excludes claims, charges, complaints, causes of action or demand
that (a) post-date the Termination Date, (b) relate to unemployment compensation
claims, (c) involve rights to benefits in which Executive is vested as of the
Termination Date under any employee benefit plans and arrangements of the
Corporation, (d) relate to claims for indemnification by Employee, or
(e) involve obligations owed to Executive by the Corporation under the COC
Agreement.

3.        The Corporation, on its own behalf and on behalf of the Released
Parties, hereby releases Executive from all claims, causes of actions, demands
or liabilities which arose against the Executive on or before the time it signs
this Agreement, whether known or unknown. This Paragraph, however, does not
apply to or adversely affect any claims against Executive which allege or
involve obligations owed by him to the Corporation under the COC Agree

 



--------------------------------------------------------------------------------



 



    ment. The Corporation will indemnify Executive for reasonable attorneys’
fees, costs and damages which may arise in connection with any proceeding by the
Corporation or any Released Party which is inconsistent with this Release by the
Corporation and the Released Parties.   4.        [FOR EMPLOYEES OVER 40 ONLY —
In further recognition of the above, Executive hereby voluntarily and knowingly
waives all rights or claims that he/she may have against the Released Parties
arising under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), other than any such rights or claims that may arise after the date of
execution of this Release. Executive specifically agrees and acknowledges that:
(A) the release in this Section 4 was granted in exchange for the receipt of
consideration that exceeds the amount to which he/she would otherwise be
entitled to receive upon termination of his/her employment; (B) he/she has
hereby been advised in writing by the Corporation to consult with an attorney
prior to executing this Release; (C) the Corporation has given him/her a period
of up to twenty-one (21) days within which to consider this Release, which
period shall be waived by the Executive’s voluntary execution prior to the
expiration of the twenty-one day period, and he/she has carefully read and
voluntarily signed this Release with the intent of releasing the Released
Parties to the extent set forth herein; and (D) following his/her execution of
this Release he/she has seven (7) days in which to revoke his/her release as set
forth in this Section 4 only and that, if he/she chooses not to so revoke, the
Release in this Section 4 shall then become effective and enforceable and the
payment listed above shall then be made to him/her in accordance with the terms
of this Release. To cancel this Release, Executive understands that he/she must
give a written revocation to the General Counsel of the Corporation at [ ]A,
either by hand delivery or certified mail within the seven-day period. If he/she
rescinds the Release, it will not become effective or enforceable and he/she
will not be entitled to any benefits from the Corporation.]   5.        If any
provision of this Release is held invalid, the invalidity of such provision
shall not affect any other provisions of this Release. This Release is governed
by, and construed and interpreted in accordance with the laws of the State of [
], without regard to principles of conflicts of law. Employee consents to venue
and personal jurisdiction in the State of [ ] for disputes arising under this
Release. This Release represents the entire understanding with the Parties with
respect to subject matter herein, and no other inducements or representations
have been made or relied upon by the Parties. This Release shall be binding upon
and inure to the benefit of Employee, his heirs and legal representatives, and
the Corporation and its successors as provided in this Section 5. Any
modification of this Release must be made in writing and be signed by Executive
and the Corporation.

     
 
A      Insert address.
   

 



--------------------------------------------------------------------------------



 



ACCEPTED AND AGREED TO:

         
 
[Employer Full Name]
 
 
[Employee Full Name]    

                         
 
  Dated:           Dated:        
 
     
 
         
 
   

 